m m$-o\
Fr:   Felix       Deleon                                                   April   27,   2015
      T.D.C.J.-ID#017 31553
      Gib    Lewis    Unit
      777    FM    3497
      Woodville,          Texas    75990

To:   Susan Hughes, District Clerk
      Cooke County Courthouse
      101    S.Dixon,       Room    207
      Gainesville,          Texas    76240

RE:   Filing of Motion for Evidentiary Hearing and Request Bench Warrant
      for    Attendance.


      Dear Mrs Hughes,

                                  Enclosed you will find my pro se Motion for Evi

      dentiary Hearing and Request Bench Warrant for Attendance. Please

      file    the above said document with          the   trial   court,   the   235th Dis

      trict       Court•

              Please date-stamp this letter and return it to me at the

      above provided address.

              I also request notification of the Court's ruling on my filed

      motion.


                                                  Respectfully requested,



                                                          Deleon,   Pro    Se




                                                              DPC.EIVED IN „
                                                                     m 01 2915
                                                                  Ab®SA«te,Cie*
                                      NO. WR-82,435-01

EX PARTE FELIX DELEON,                            §            IN THE DISTRICT COURT
Pro Se Applicant                                  §
                                                  §            OF COOKE COUNTS,         TEXAS
VS                                                §
THE STATE OF TEXAS                                §            235th JUDICIAL DISTRICT


                      MOTION   FOR    EVIDENTIARY          HEARING     AND


                          BENCH   WARRANT         FOR    ATTENDANCE


TO   THE   HONORABLE   JUDGE    OF    SAID       COURT:


       COMES NOW;      Felix Deleon         , Pro Se Applicant,              in the above

numbered writ of habeas corpus,                   and humbly ask this honorable

Court to construe this pro se document liberally. See Haines v.

Kerner,    404 U.S. 519,    520,    92 S. Ct. 594,   30 L.Ed 652 (1972).          (pro

se complaint held to less strigent standards than formal papers

drafted by lawyers) Applicant moves this court to order Appli

cant bench warranted back for attendance of evidentiary hearing.

In support of this Motion Applicant would show the following:

                                                 I.


      The Applicant in the above numbered writ of habeas corpus is

presently illegally confined in the Texas Department of Criminal

Justice    Institutional Division (TDCJ-ID),                    under a conviction for

voluntary manslaughter.           Applicant was sentenced to a term of 20

years imprisonment.

                                             II-


      THE COURT OF CRIMINAL            APPEALS OF TEXAS issued an ORDER to

this Court as the appropiate forum for findings of fact by any

means set out in TEX.          CODE CRIM.         PROC.    art.     11.07,    § 3(d)-    This

Court can elect to hold an evidentiary hearing.

                    END   OF   PAGE    01    -    PAGE    02   TO   FOLLOW
     Applicant request this Court hold an evidentiary hearing,                     so

that I may give my testimony because not all the evidence will be

found in the trial record.         Applicant has established a "colorable-

claim, alleging specif ic facts fwhich , if true, would. entitle...me to

relief.   I am requesting the oppurtunity to develop(the facts in

state court. Contorverted "facts" found by the state court while

denying a request for an evidentiary hearing necessarily resulted

from an "unreasonable determinations" of the facts, and hence are

not entitled to any presumption of correctness.              "Where a state

court makes evidentiary findings without holding a hearing and

giving the petitioner an oppurtunity to present evidence, such
findings clearly result in an 'unreasonable determination' of the
facts." Taylor v. Maddox, 366 F.3d 992, 1001 (9th.Cir.2004). Ap
plicant urges an evidentiary hearing be conducted and I be afford
ed the oppurtunity to attend and present evidence on my behalf, so

that justice may be done and that Applicant be accorded due pro

cess and due course of law as respectively guaranteed by the Fe

deral and Texas Constitutions.

                                        III.


     The Warden of the Gib Lewis Unit, TDCJ-ID will release the

Applicant into the custody of the authorities of                  Cooke   County
upon issuance of a bench warrant with the agreement and under
standing that after the Applicant has been acorded a evidentiary
in this writ of habeas corpus,           the applicant will be returned by

by the authorities of       Cooke       County into the custody of TDCJ-ID
where applicant now stands duly committed by law.
                                   CONCLUSION


                 END   OF   PAGE   02   -   PAGE   03 TO FOLLOW
     WHEREFORE , PREMISES CONSIDERED,                the applicant urges that

this Court, wherein the above captioned writ of habeas corpus is

pending,   issue an order in the nature of holding a evidentiary

hearing and issuing a bench warrant directing the prosecuting

Officials of Cooke County to produce the body of the said Appli-

cantbefore this Court within 20 days from the filing of this

Motion so that a Evidentiary Hearing and Bench Warrant may be

accorded the Applicant in this Writ of Habeas Corpus.

                                             Respectfully submitted



                                                          eon,   Pro   Se



                             CERTIFICATE      OF    SERVICE


     I hereby certify that on this 27th day of April,                       2015, a true

and correct copy of the above and foregoing Motion For Evidentiary
Hearing and Request For Bench Warrant was sent by first class mail
to the following:

1.) The Court of Criminal Appeals of Texas
   P.O.    Box 12308,    Capitol Station
   Austinn,    Texas    78711

2.) Janice Warder, District Attorney
   Cooke County,       Texas




                 END    OF   PAGE   03   -   PAGE   04   TO   FOLLOW
                                    NO.    WR-82,435-01

EX    PARTE    FELIX   DELEON,                   §             IN    THE   DISTRICT    COURT
Pro Se Applicant
                                                 §             OF COOKE COUNTS,         TEXAS
VS
                                                 §
THE    STATE    OF:.TEXAS                        §             235th JUDICIAL       DISTRICT


                                             ORDER


        It is ORDERED,       ADJUDGED AND DECREED THAT Applicant's MOTION

FOR    EVIDENTIARY       HEARING    AND    REQUEST   BENCH WARRANT           FOR   ATTENDANCE

is hereby:

                         GRANTED                or                  DENIED



As    FOLLOWS




Signed this        The            day of               ,2015.




                                                HONORABLE      JUDGE       PRESIDING




                       END   OF   PAGE    04-   NOTHING   TO    FOLLOW